CRIST, Judge.
Movant appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
Movant was convicted by a jury of second degree murder. He was sentenced to life imprisonment. No direct appeal was pursued. Movant claims ineffective assistance of counsel. He asserts his lawyer told him if he did not waive his right to appeal the second degree murder conviction, the State would indict him on first degree murder charges. This allegation has no validity.
Following trial, but prior to sentencing, movant signed a document stating he waived his right to appeal the conviction for murder in the second degree “in consideration for not indicting defendant” on the additional charges of robbery in the first degree and armed criminal action. This document was also signed by movant’s lawyer, the prosecutor and the judge. It was made part of the record. No transcript was ordered or prepared since defendant waived his appeal.
The record shows movant waived his right to appeal to avoid prosecution for robbery in the first degree and armed criminal action. See Edwards v. State, 569 S.W.2d 779, 780 [1, 2] (Mo.App.1978). Since the record belies his contention, albeit indirectly, he is entitled to no relief. Reed v. State, 715 S.W.2d 24, 25[2] (Mo.App.1986).
Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.